DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Corradini et al. (Express Polymer Letters, 2010) in view of Prasad et al. (Journal of plant nutrition, 2012) and McCauley et al. (Nutrient management module 10, 2009) as evidenced by Lima et al. (Poultry science, 1997), regarding claim 3 and University of Minnesota Extension (UMN, 2021), regarding claim 4.

In regard to claim 1, Corradini et al is directed to a nanocomposite fertilizer composition comprising nitrogen, phosphorous and potassium (e.g. NPK fertilizers incorporated in chitosan nanoparticles) [Page 510, Section 2.4] having an average particle size of approximately 78 nm [Page 511, Column 1, Section 3]. The Corradini reference does not explicitly disclose metal oxide nanoparticles.

Prasad et al. is directed to nanoscale zinc oxide particles and their effects on plant growth and development [Abstract]. ZnO nanoparticles of mean size of 25 nm [Page 908, last paragraph]. Prasad et al. disclose a fertilizer composition comprising a NPK fertilizer together with the nanosized zinc oxide [Page 920, Table 4] and favorable results related to plant height, branches and pods of the peanut plant.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a fertilizer composition with a combination of the NPK nanoparticulate fertilizer described by Corradini with the nanosize metal oxide (e.g. ZnO) fertilizer described by Prasad. One of ordinary skill in the art would have been motivated to do so because zinc is an essential micronutrient and in some locations, zinc is considered the fourth most important yield-limiting nutrient after nitrogen (N), phosphorus (P), and potassium (K) [Page 906]. It lies within the level of one of ordinary skill to choose a combination of fertilizer nutrients, as encouraged by the Prasad reference, depending on the soil and the crop being grown. Furthermore, one of ordinary skill in the art would have been motivated to include micronutrients and macronutrients in a combined fertilizer at similar sizes/diameters. McCauley et al. demonstrates segregation as a potential problem for heterogeneous fertilizers (e.g. a fertilizer resulting from the combination of Corradini and Prasad’s nanoscale components) and teaches that segregation can be reduced by using materials of similar 

In regard to claim 3, Corradini et al. disclose a nanocomposite comprising calcium phosphate [Page 510, Section 2.4] but does not explicitly teach the percentage of available phosphorus. Commercially available calcium phosphate has a relative biological availability of phosphorous greater than 50% [Lima, Page 1711, Column 1].

In regard to claim 4, Corradini et al. disclose a nanosize fertilizer comprising urea [Page 510, Section 2.4]; wherein urea granules comprise nitrogen in amounts of 46% as evidenced by UMN [Page 1, Quick Facts].

In regard to claim 5 Corradini et al. disclose a nanosize fertilizer comprising calcium phosphate [Page 510, Section 2.4]. Lacking evidence of criticality for the potassium concentration in the disclosure, Corradini’s encompassing teaching of  up to the phosphate component makes obvious the claimed range. Moreover, “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” [MPEP 2144.05]. It lies within the level of one of ordinary skill to choose a combination of fertilizer nutrients depending on the soil and the crop being grown.

In regard to claim 6, the nanocomposite combination made obvious in view of Corradini and Prasad would demonstrate a particle size of about 100 nm because Corradini et al. disclose an average particle size of approximately 78 nm [Page 511, Column 1, Section 3] and Prasad et al. disclose a metal oxide nanoparticle (e.g. ZnO) with a mean size of 25 nm diameter [Page 908, last paragraph]. The 

In regard to claim 7, Corradini et al. disclose a nanosize fertilizer comprising urea, calcium phosphate and potassium chloride [Page 510, Section 2.4]. Therefore, the reference is considered to teach additional macronutrients and/or micronutrients in the form of calcium and chlorine.

In regard to claims 9-10, Prasad et al. disclose a metal oxide nanoparticle (e.g. ZnO) with a mean size of 25 nm diameter [Page 908, last paragraph].

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.

Applicant’s amendments to the claim utilize the transitional language “consisting essentially of”. The interpretation of this language is well-established in Federal Circuit case law and is generally construed to mean that the composition or formulation (a) necessarily includes the listed ingredients and (b) is open to unlisted ingredients that do not materially affect the basic and novel properties of the composition.  The meaning of “consisting essentially of” signals that a claim is partially open-ended. See MPEP § 2111.03. But where the specification fails to define the basic and novel characteristics of the invention, “consisting essentially of” may be construed as the open-ended term comprising. See, e.g., Ex parte Miller, 2015 WL 1871396, at *2 (P.T.A.B. Apr. 21, 2015).

Applicant argues (Pg. 6) the interpretation of the term “nanocomposite” is unduly broad. This argument is not persuasive. The interpretation of this term is consistent with the standard definition of “nanocomposite”: a material that incorporates nanosized particles into a matrix of standard material. A Nanocomposites are made by embedding materials (called the reinforcing phase) into another material (called the matrix phase) [Nanowerk, Page 2]. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  

Claim terms are generally given their plain and ordinary meanings to one of skill in the art when read in the context of the specification and prosecution history. “There are only two exceptions to this general rule: 1) when a patentee sets out a definition and acts as his own lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the specification or during prosecution.” . . . The standards for finding lexicography and disavowal are exacting. “To act as its own lexicographer, a patentee must clearly set forth a definition of the disputed claim term other than its plain and ordinary meaning” and must “clearly express an intent to redefine the term.” “[T]his court has expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment.” “Even when the specification describes only a single embodiment, the claims of the patent will not be read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope using ‘words or expressions of manifest exclusion or restriction.’" "Disavowal requires that “the specification [or prosecution history] make[] clear that the invention does not include a particular feature,” or is clearly limited to a particular form of the invention. For example, we have held that disclaimer applies when the patentee makes statements such as “the present invention requires . . . ” or “the present invention is . . . ” or “all embodiments of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nanowerk. “What are Nanocomposites” <https://www.nanowerk.com/nanocomposites.php> 25 Nov 2021
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        February 23, 2022